Citation Nr: 0402387	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision, which denied 
entitlement to SMC based on the need for regular aid and 
attendance or at the housebound rate.  



REMAND

The veteran is seeking entitlement to SMC based on the need 
for regular aid and attendance or at the housebound rate.  He 
has reported that he currently has a part-time nurse 
providing him daily assistance.  

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), which has been evaluated as 70 
percent disabling, and for degenerative joint disease of the 
left knee, which has been evaluated as 10 percent disabling.  
He has also been awarded entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

The Board notes that the veteran's claim for SMC was 
originally inferred by the RO from a February 2001 VA 
ambulatory/outpatient care note.  In that note, a physician 
indicated that the veteran was currently using a cane for 
ambulation as a result of his service-connected left knee 
disorder, and that he was also experiencing spells of 
dizziness and giddiness due to an underlying subcortical and 
probable brainstem infarction.  

The physician indicated that, in view of the veteran's 
multiple problems, especially symptomatology such as 
dizziness, giddiness, and degenerative joint disease of the 
left knee, he might need help from a home health aid.  

Shortly thereafter, the RO provided that physician with a 
questionnaire to determine the veteran's entitlement to aid 
and attendance or housebound status.  In that document, the 
physician noted that the veteran might not be able to perform 
regular physical tasks due to his dizziness, giddiness, and 
unsteady gait.  

The Board notes that this physician's assessment was 
evidently based on consideration of both service-connected 
and nonservice-connected disabilities.  

In March 2002, a different physician completed a similar 
questionnaire, and determined that the veteran might have 
difficulty performing certain activities of daily living, 
such as dressing himself, because of difficulty moving his 
fingers.  

This physician did not offer any comment regarding the 
potential impairment caused by the veteran's service-
connected left knee disorder or PTSD.  

Subsequent medical records reveal that the veteran was 
hospitalized in July 2002 after attempting suicide.  In a 
social worker's evaluation conducted during that admission, 
it was noted that the veteran had his own residence, lived 
independently in the community, shopped for himself, and "as 
of recently has performed all of his ADL [activities of daily 
living] without the assistance of others."  

Other medical records from these hospitalizations suggest 
that some concern was raised regarding the veteran's ability 
to care for himself following his suicide attempt.  

In addition, a neuropsychiatric evaluation revealed some 
symptoms of mild dementia.  It was also noted that the 
veteran had given a great deal of money to a woman, and that 
he was felt to not be competent to handle his own funds.

However, in a follow-up examination conducted in September 
2002, it was noted that the veteran was currently living in 
an apartment and was performing all of his ADL's himself 
without much problem.  

It was also noted in an August 2002 clinical note that he had 
become much more careful with money and was no longer 
spending it frivolously.  

Nevertheless, as a result of the findings contained in the 
records from his July 2002 hospitalization, the RO issued a 
rating decision in January 2003 in which a finding of 
incompetency was proposed.  To date, no further action has 
been taken by the RO with respect to that proposal.  

The Board notes that the veteran has not been provided with a 
specific VA examination to determine the impact of his 
service-connected disabilities on his ability to leave his 
home and to care for his basic needs without assistance.  In 
view of the conflicting evidence discussed above, the Board 
finds that such an examination is necessary.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
service-connected disabilities. After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records.  
Regardless of whether or not the veteran 
responds, the RO should obtain his most 
recent VA treatment records.  

3.  The veteran should also be afforded a 
VA examination to determine his ability 
to leave his home and to care for his 
basic needs without assistance.  All 
necessary tests and studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physician for review prior to 
the examination.  At the conclusion of 
the evaluation, the examiner should 
express an opinion as to the medical 
probability that the claimant is either 
housebound or in need of permanent aid 
and attention due to his service-
connected disabilities.  A complete 
rationale should be provided for any 
conclusions reached.  

4.  After assuring that the above actions 
have been completed, the RO should review 
the issue on appeal. If the benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and a reasonable 
opportunity to reply thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




